The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. 1998. The summary statement which you have submitted is as follows:
  Shall Missouri law be amended to repeal the death penalty as punishment for murder in the first degree, and to provide that the only punishment for murder in the first degree shall be imprisonment for life without eligibility for probation, parole, or release, except by act of the governor?
See our Opinion Letter No. 115-99.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General